Citation Nr: 1332570	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-38 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a condition of the rectum (to include hemorrhoids).

3.  Entitlement to service connection for torn cartilage to the right knee.

4.  Entitlement to service connection for respiratory disease.

5.  Entitlement to service connection for ear infections due to an injury of the ears.

6.  Entitlement to an initial rating in excess of 30 percent prior to July 7, 2010, for right shoulder impingement and in excess of 40 percent as of July 7, 2010 to include consideration of an extraschedular rating.

7.  Entitlement to an initial rating in excess of 20 percent prior to July 7, 2010, for left shoulder impingement and in excess of 30 percent as of July 7, 2010 to include consideration of an extraschedular rating.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 15, 1971, to November 15, 1971.  He had national guard service from May 1971 to May 1978 with periods of active duty for training (ACDUTRA) including from June 12, 1976, to June 26, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2009 and September 2009 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the September 2009 rating decision granted entitlement to service connection for right and left shoulder impingement and assigned effective dates from March 31, 2005, and that a July 2010 rating decision granted increased ratings effective from July 7, 2010.  The Veteran has perfected his appeals as to the  assigned ratings.  

Although the RO adjudicated the service connection hemorrhoid claim on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue on the title page as to whether new and material evidence has been received to reopen the claim for service connection.

The Board notes that on June 24, 2008, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") vacated a January 2008 Board decision which denied service connection claims for right and left shoulder disorders.  Although the Veteran had presented testimony as to those claims at a personal hearing in September 2007 before a Veterans Law Judge who subsequently retired, those underlying claims have been fully resolved in the Veteran's favor.  The Veteran also withdrew all requests for a Board hearing by correspondence dated in March 2010.  A May 2012 rating decision granted entitlement to service connection for bilateral tinea pedis which fully resolved the Veteran's appeal for a right foot condition.  In September 2013, the Veteran waived agency of original jurisdiction review of additional evidence submitted in support of his appeal.

The Board also notes that a TDIU was established effective from July 7, 2010.  The Court, however, has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1), however, is to be solely a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Board finds that the TDIU issue and extraschedular consideration are further addressed in the remand.  

The issues of entitlement to service connection for a rectum condition (to include hemorrhoids), a right knee disability and respiratory disease, entitlement to higher initial schedular and extraschedular ratings for bilateral shoulder impingement, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A July 2006 rating decision denied entitlement to service connection for hemorrhoids; the Veteran was notified of the decision but did not appeal.

3.  Evidence added to the record since the July 2006 rating decision does raise a reasonable possibility of substantiating the claim for hemorrhoids.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for hemorrhoids is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). New and material evidence has been submitted as to the claim regarding a rectum condition. Therefore, the claim is reopened. See 38 C.F.R. § 3.156(a). Any error related to the duties to notify or assist as to reopening is moot. See 38 U.S.C. §§ 5103  5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159  (2011); Newhouse v. Nicholson, 497 F.3d 1298   (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1   (2006).

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a July 2006 rating decision denied entitlement to service connection claim for hemorrhoids.  The Veteran was notified of the rating decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the last prior final denial of entitlement to service connection for hemorrhoids is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence received in support of the claim includes the Veteran's statements as to his having experienced rectal bleeding that continued after basic training in 1971.  For the purposes of reopening the claim this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for hemorrhoids; to this extent only the appeal is granted.


REMAND

Ear Infections

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his ear infection service connection claim.  The Board finds, however, that additional development is required prior to appellate review.  

In this case, the Veteran has asserted that he was informed that he has experienced recurrent ear infections.  A July 15, 1974, treatment report noted he complained of ringing in the ears since firing artillery shells without hearing protection in June 1972.  The examiner noted the left ear drum was scarred.  Records show he had a period of INACDUTRA in June 1972.  A national guard retention examination apparently conducted in the mid 1970s noted scarred eardrums.  An August 2008 VA treatment report noted the Veteran had a hearing aid problem with itchy read spots in the ear canals.  As the Veteran has not been provided a VA examination to assess the nature and etiology of any residual ear infections, the Board finds additional development is required prior to appellate review.

Condition of the Rectum

The Veteran alleges that his rectal bleeding began during active duty in 1971. Although there is no objective evidence establishing this, a National Guard retention examination (which notes the Veteran had 5  1/2  years of active service) reflects an abnormal genitourinary system and occasional bleeding of the rectum.  Although a September 2010 VA examination addresses the question of etiology, it is inadequate in that it fails to acknowledge important historical information, noted above.  On remand, another examination should be conducted which addresses the nature and etiology of any rectum condition. 

Torn Cartilage of the Right Knee

The Veteran variously alleges that he injured his right knee during service in 1971 or aggravated it therein. The service treatment records from his period of active duty from July to November 1971 are incomplete; however, there is evidence that he underwent right  knee treatment prior to service in April 1971.  A National Guard retention examination (which notes the Veteran had 5 1/2 years of service) reflects that the Veteran had torn cartilage of the right knee. Although a March 2012 VA examination addresses the question of etiology, it is inadequate in that it fails to acknowledge important historical information to include the National Guard retention examination which reflects torn cartilage of the right knee.  On remand, another examination should be conducted which addresses the nature and etiology of any right knee disability. 

Respiratory Disease

The Veteran claims that he was treated for acute respiratory disease during basic training (in 1971). Service treatment records on file reflect that he was treated for pneumonia  in 1973 and 1974.  A National Guard retention examination (which reflects that the veteran had 5 1/2 years of active service) shows that the Veteran had  abnormalities including respiratory infections, pleuritis and frequent lung infections. The Veteran has not been afforded a VA examination to ascertain the nature and etiology of any respiratory disease.  On remand, the Veteran should undergo a VA examination which addresses the probability that his respiratory disease is related to service. 

Shoulders and TDIU

The present appeal arises from the Veteran's original claim on March 31, 2005, claim.  The Veteran contends, in essence, that he has had a significant employment impairment as a result of his service-connected disabilities since age 37.  SSA records show a November 2006 determination found the Veteran had severe impairments including bilateral adhesive capsulitis of the shoulders and that he had not engaged in substantial gainful activity since March 23, 2005.  It was further noted that he had a high school education and a semi-skilled work background, but no skills which were transferrable to work within his current residual functional capacity. 

At an August 2011 VA examination, bilateral total shoulder replacements were recommended. It is unclear whether the Veteran has undergone this surgery, or received additional treatment since 2011.  The Board finds that the current record is insufficient to address the rating criteria.  On remand, a new examination should be obtained to assess the current severity of  bilateral shoulder impingement. The RO should also consider entitlement to an extraschedular rating. 

Service connection has been established for right shoulder impingement (40 percent from July 7, 2010, and 30 percent from March 31, 2005), left shoulder impingement (30 percent from July 7, 2010, and 20 percent from March 31, 2005), tinnitus (10 percent), bilateral sensorineural hearing loss (0 percent), and bilateral tinea pedis and onychomycosis (0 percent).  The Veteran's combined service-connected disability ratings were 50 percent from March 31, 2005, and 70 percent from July 7, 2010.  A TDIU was established effective from July 7, 2010, on the basis of shoulder impairment.  The matter of TDIU prior to July 7, 2010, is inextricably intertwined with the matters being remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for ear, rectum, right knee, respiratory, and shoulder problems.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence. 

2.  The Veteran should be scheduled for an appropriate VA examination for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has residual ear problems (aside from hearing loss and tinnitus) as a result of active service.  The examiner should solicit a complete history from the Veteran as to any ear infections during or after service and address whether any post-service ear infections are proximately due to his service-connected hearing loss disability.  

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on a review of the medical evidence of record and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, schedule the Veteran for a VA genitourinary examination to address the etiology of any condition of the rectum, to include hemorrhoids.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough evaluation and determine what disabilities the Veteran presently has, to include whether he has hemorrhoids. 

The examiner also should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current condition of the rectum to include hemorrhoids had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should consider the Veteran's complaints of having rectal bleeding since 1971 as well as the finding on the National Guard examination (which appears to be from 1976) reflecting occasional bleeding of the rectum.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, schedule the Veteran for a VA respiratory examination to address the etiology of any respiratory disease.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough evaluation and determine what respiratory disabilities the Veteran presently has. 

The examiner also should provide an opinion as to the following:

 Whether it is at least as likely as not (50 percent or greater probability) that any respiratory disease had its clinical onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the examiner should consider the Veteran's complaints of having received respiratory treatment during basic training in 1971; service treatment records establishing a history of treatment for pneumonia in 1973 and 1974;a finding on the National Guard examination (which appears to be from 1976) which reflect various respiratory abnormalities including respiratory infections, pleuritis and frequent lung infections. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Thereafter, schedule the Veteran for a VA orthopedic examination to address the etiology of any right knee disability as well as the current severity of his bilateral shoulder impingement.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough evaluation and determine what right knee disability the Veteran has. 

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If it is determined that Veteran entered service with a preexisting right knee disability, an opinion should be provided as to whether his right knee disability became permanently aggravated during active service.


In providing this opinion, the examiner should consider the Veteran's various  complaints of having right knee before, during and after service.

(b) Describe the current severity of the bilateral shoulder impingement.  Did bilateral shoulder impairment prevent the Veteran from working prior to July 2010? When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities. All necessary testing should be completed, to include range of motion studies. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed. Extraschedular consideration should be made with respect to the matter of higher initial ratings for bilateral shoulder impingement.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


